Citation Nr: 0625303	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  95-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
District of Columbia


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a left little finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia that granted the veteran's 
claim of entitlement to service connection for residuals of a 
left little finger fracture with an evaluation of 0 percent 
disabling.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was before the Board twice before, and was 
remanded in November 2001 for an inadequate Statement of the 
Case, and was remanded again in May 2003 for inadequate VCAA 
notice.


FINDINGS OF FACT

The veteran's left small finger fracture has not resulted in 
limitation of motion of other digits, interference with the 
overall function of the hand, or any condition of the finger 
analogous to amputation.


CONCLUSION OF LAW

The veteran is not entitled to a schedular evaluation in 
excess of 0 percent for residuals of a left little finger 
fracture.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5227, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in January 1995 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of a May 2003 letter 
from the AOJ to the veteran, which informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information, or to authorize VA to obtain such evidence 
and/or information. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
increased rating, so that VA must specifically provide notice 
that an effective date will be assigned if increased rating 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the Board concludes below that the preponderance 
is against the veteran's claim for increased evaluation, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an initial compensable rating for 
residuals of a left little finger fracture.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA medical examinations, and statements by the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Initial compensable evaluation for residuals of a left little 
finger fracture

The veteran argues that he is entitled to an initial 
compensable evaluation for the residuals of his service-
connected left little finger fracture.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Ankylosis of the ring or little finger is rated at 0 percent, 
whether unfavorable or favorable.  38 C.F.R. § 4.71a 
Diagnostic Code 5227.  However, whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand 
must also be considered when evaluating ankylosis of 
individual digits.  See Id.  Any limitation of motion of the 
ring or little finger is likewise rated at 0 percent.  
38 C.F.R. § 4.71a Diagnostic Code 5230.

In this case, the veteran's service medical records indicate 
that the veteran suffered an in-service chip fracture to the 
proximal middle phalanx of his left little finger, 
characterized by swelling and tenderness, and good flexion 
and extension.  There is no evidence in the veteran's service 
medical records, post-service medical records, or anywhere 
else in the record that this left small finger fracture 
resulted in limitation of motion of other digits, 
interference with the overall function of the hand, or any 
condition of the finger analogous to amputation.  Thus, the 
veteran receives the highest disability rating under the law 
for his disability, and is therefore not entitled to a higher 
evaluation.  Accordingly, his claim for increased initial 
evaluation is denied.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a left little finger fracture is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


